Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 contains the term “2” which refers to entities but should be replaced with “two” for improved clarity since numbers are reserved for reference numbers in the drawings.
Claims 2-3 are objected to because of the following informalities:
Claims 2 and 3 should read --the baby mat-- instead of a baby mat. 
Claim 3 should read -- wherein the baby mat – instead of “that” Appropriate correction is required.
Claim 8 is objected to because of the following informalities: 
Claim numbering should be sequential, that is “8” needs to be replaced with --3--
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 5035013 issued to Bloom.

Regarding claim 1,
Bloom discloses a baby mat (Bloom: Abstract) comprised of 2 entities of natural (non-synthetic material); an exterior removable fabric cover (Bloom: FIG. 2 (12, 14)) & interior foam cushion, (Bloom: FIG. 2 (the area between 12 and 14) see also col. 2 lines 20-21 “Base 10 is constructed of bottom fabric sheet 12 and top fabric sheet 14 containing fiber or foam batting between them”) whereby together, in its open resting position on the ground, exposes a top surface in which to lay a baby for nap time, play time, tummy time, or changing a soiled diaper, (Abstract: the mat is used for playtime) whereby in its folded traveling position carried by handles, exposes a bottom surface (Bloom: FIG. 7 (62) see also col. 2 lines 59-62) and pocket which allows protection from the elements and storage of items during transport. (Bloom: FIG. 7 (80) see also col. 3 lines 30-33)  

Regarding claim 2,
Bloom discloses the baby mat according to claim 1, wherein the exterior removable cover is constructed from a top fabric piece, bottom fabric pieces, perimeter fabric pieces, (Bloom: FIG. 2 (12, 14, the examiner notes that the cover inherently has a perimeter fabric piece (not labeled) and notions in support of removability and portability, i.e. zippers, clasps and handles.  (Bloom: FIG. 7 (52, 62, 50) wherein the baby mat contains zippers (52) handles (62) and clasps (50) that support removability and portability)

Regarding claim 3,
Bloom discloses the baby mat according to claim 1, wherein the baby mat has a generally circular configuration in plain view. (Bloom: FIG. 1 )

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/16/2021